 1   DAVID L. ANDERSON, CABN 149604
     United States Attorney
 2   DEBORAH STACHEL (CSBN 230138)
     Regional Chief Counsel, Region IX
 3
     Social Security Administration
 4   SHARON LAHEY (CSBN 256628)
     Assistant Regional Counsel
 5   United States Social Security Administration
       160 Spear Street, Suite 800
 6
        San Francisco, CA 94105
 7      Telephone: 415-977-8963
        Fax: 415-744-0134
 8      Email: sharon.lahey@ssa.gov
 9   Attorneys For Defendant
10
11                                    UNITED STATES DISTRICT COURT
12                                  EASTERN DISTRICT OF CALIFORNIA

13                                         SACRAMENTO DIVISION

14   DEWAYNE R. BOYD,                                )   CASE NO. 2:18-cv-03152-AC
                                                     )
15          Plaintiff,                               )   STIPULATION AND ORDER FOR
                                                     )
16          vs.                                      )   REMAND TO AGENCY PURSUANT
                                                     )   TO 42 U.S.C. SECTION 405(g)
17   ANDREW SAUL,1                                   )   SENTENCE FOUR
                                                     )
18     Commissioner Of Social Security,              )
            Defendant.                               )
19                                                   )
                                                     )
20
            IT IS HEREBY STIPULATED, by and between Dewayne R. Boyd (Plaintiff) and
21
     Andrew Saul, Commissioner Of Social Security (Defendant), through their respective counsel of
22
     record, that this action be remanded for further administrative action pursuant to section 205(g)
23   of the Social Security Act, as amended, 42 U.S.C. section 405(g), sentence four. On remand, the
24   Appeals Council will instruct the Administrative Law Judge (ALJ) to reevaluate whether
25   Plaintiff has past relevant work. The Appeals Council will further instruct the ALJ to reevaluate
26
     1
      Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a party
27   pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act (the Act), 42 USC
28   405(g) (action survives regardless of any change in the person occupying the office of Commissioner of
     Social Security).


     DEF.’S EOT & PROPOSED ORDER                          1                     CASE NO. 2:18-cv-03152-AC
 1
     whether Plaintiff is capable of performing past relevant work, if any, and, if Plaintiff has no past
 2
     relevant work or is incapable of performing past relevant work, evaluate whether Plaintiff can
 3
     perform other work existing in significant numbers in the national economy.
 4
                                                   Respectfully submitted,
 5
                                                   LAW OFFICES OF LAWRENCE D. ROHLFING
 6
 7
     Dated: August 19, 2019                        By: /s/ Lawrence David Rohlfing*
 8                                                 LAWRENCE DAVID ROHLFING
                                                   Attorney for Plaintiff
 9                                                 [*As authorized by e-mail on August 16, 2019]
10
     Dated: August 19, 2019                        McGREGOR W. SCOTT
11                                                 United States Attorney
12                                                 DEBORAH LEE STACHEL
                                                   Regional Chief Counsel, Region IX
13
                                                   By:    /s/ Sharon Lahey
14                                                 SHARON LAHEY
15                                                 Assistant Regional Counsel

16
17                                                    ORDER
18
            Pursuant to the parties’ stipulation, IT IS SO ORDERED.
19
20
21   Dated: August 20, 2019
22
23
24
25
26
27
28



     DEF.’S EOT & PROPOSED ORDER                          2                       CASE NO. 2:18-cv-03152-AC
